UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    KIMBERLY KENNEDY,

                Plaintiff,

         v.
                                                          No. 17-cv-1248 (DLF)
    BERKEL & COMPANY
    CONTRACTORS, et al.,

                Defendants.


                                 MEMORANDUM OPINION

        Kimberly Kennedy claims that her former boss, Dwayne Bruce, harassed, sexually assaulted,

and raped her while she worked at Berkel & Company Contractors (Berkel). Before the Court is the

defendants’ Motion for Partial Summary Judgment on fourteen of Kennedy’s eighteen remaining

claims. Mot. for Partial Summ. J., Dkt. 48. For the reasons that follow, the Court will grant the

motion as to four claims: negligence; negligent infliction of emotional distress; negligent

supervision, retention, and training; and intrusion upon seclusion. The Court will deny the

motion as to the remaining ten claims.

I.      BACKGROUND

        Kimberly Kennedy moved to Washington, D.C. in 2015 to find construction work. See

Def.’s Statement of Material Facts, Dkt. 48-1, ¶ 1.1 As part of her job search, Kennedy visited a



1 Unless otherwise noted, the facts in this opinion are drawn from the uncontested facts in the
defendants’ Statement of Material Facts, Dkt. 48-1. See Hawkins v. District of Columbia, No.
17-cv-1982, 2020 WL 601886, at *4 (D.D.C. Feb. 7, 2020) (“[I]n ruling on a motion for
summary judgment, the Court may assume that facts identified by the moving party in its
statement of material facts are admitted, unless such a fact is controverted . . . in [the non-
moving party’s] opposition to the motion.” (internal quotation omitted)). Otherwise, the opinion
Berkel construction site and left her resume with Dwayne Bruce. Id. ¶¶ 2–4. Bruce initially

turned Kennedy away. See Kennedy Dep. 31:15–32:14; Bruce Dep. 33:4–12. Later that day,

though, Bruce called Kennedy to inform her that Berkel would hire her as a flagger and laborer.

See Kennedy Dep. 32:7–12; Def.’s Stmt. of Material Facts ¶ 7. Kennedy worked for Berkel for a

total of six weeks. See Def.’s Response to Interrogatory 12, Dkt. 48-4 at 12. Throughout that

period, Bruce served as Kennedy’s direct supervisor and superintendent of the site. See Kennedy

Dep. 65:10–16; Def.’s Stmt. of Material Facts ¶ 3 (describing Bruce as “acting superintendent”).

       At the time, Kennedy was the only woman on the site. See Kennedy Dep. at 251:4–6;

Bruce Dep. at 51:3–5. She asked Bruce whether she could work “in the hole” (a construction

term for an excavated foundation) along with all the other male employees. Kennedy Aff. ¶¶

18–19, Dkt. 52-3. Bruce denied her request, despite the fact that Kennedy had worked in the

hole in previous jobs. See id.; Kennedy Dep. at 34:13–17. Instead, Kennedy’s duties at Berkel

included flagging traffic, filling potholes, and cleaning Bruce’s trailer. See Def.’s Statement of

Material Facts ¶ 8.

       The parties dispute much of what happened next. Compare Def.’s Stmt. of Material

Facts, with Pl.’s Statement of Material Facts, Dkt. 52-1.

       Kennedy recalls how Bruce propositioned her inappropriately. He first asked for hugs

and asked her to be his girlfriend. See Kennedy Dep. at 62:13–14; 69:1–2. Kennedy informed

Bruce that she was not interested in a relationship with him. Id. at 63:9–11. She told him that

her religious beliefs dictated that she not date or have any sexual contact outside of marriage. Id.


recounts the facts as established in “depositions, answers to interrogatories, and admissions on
file, together with the affidavits” to determine whether there is any “genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (citing Fed. R. Civ. P. 56). The opinion notes
where the facts are disputed.


                                                 2
But Bruce ignored her. Id. He hugged her without her consent. See id. at 62:13–22. Kennedy

told Bruce that the hug made her feel guilty, since it violated her religious beliefs. Id.

Nevertheless, he continued to forcibly hug Kennedy and rub his erect penis against her body.

See id.; id. at 108:16–18.

       Things escalated from there. One day in his trailer on the site, Bruce exposed himself to

Kennedy. See id. at 59:1–8. Distressed, she left work. Id. Bruce later called Kennedy (she gave

him her phone number for work-related contact) and asked if she left because “it was rusty.” Id.;

Kennedy Aff. ¶ 34. On Kennedy’s birthday, Bruce made an obscene gesture with his tongue

which Kennedy interpreted as a sign that he wished to perform oral sex on her. Id. ¶ 35.

Another time in the trailer, Bruce exposed himself, pushed Kennedy down into a chair, and

slapped her repeatedly in the face with his penis. See Kennedy Dep. at 87:14–21. He then

forced himself into her mouth and made her perform oral sex on him. Id. at 70. This happened

multiple times. See Bruce Dep. at 42:14–17. At one point, Bruce told Kennedy while she was

performing oral sex on him that she could not answer the phone because she was busy “doing her

job.” See Kennedy Dep. at 73:4–12.

       Kennedy believed Bruce purposely kept her isolated from others. See id. at 79:11–22.

When Kennedy spoke to other men on the worksite, Bruce got angry. Id. One day, Bruce

became angry with her when she made small talk with a group of male superintendents. Id.

Immediately after that, Bruce told Kennedy he was not going to send her to the next worksite and

gave her a final, handwritten paycheck. Id. at 80. Bruce told her she was being let go because

another superintendent felt she was “too soft.” Id. When Kennedy started crying, Bruce said

this was the reason he did not like to hire women. Id. at 80:6–8. Kennedy came back to the

trailer later to plead for her job. Id. at 80:22. Bruce asked if Kennedy wanted him to “put the




                                                  3
trailer on lockdown”—a code he used for sex. Id. at 81:2–3. He then forced Kennedy to

perform oral sex and raped her. Id. at 81. After he was done, he responded to Kennedy’s plea

for her job with “I’ll call you.” Id. at 81:12–13.

       When Kennedy was later hired by another construction company, one of the workers

there was a former Berkel employee who was friendly with Bruce. See id. at 123–27. Soon after

Kennedy arrived, a group of male employees started taunting her. See id. They leered at her,

grabbed their crotches, and sang the song “Superfreak” by Rick James. See id. Kennedy

believes that they did so because Bruce told the former Berkel employee that she and Bruce had

had a consensual sexual relationship. See id.

       Ultimately, Kennedy suffered severe mental health consequences from the trauma she

experienced. See id. at 123:2–8. She suffered from depression and suicidal thoughts. See id. at

83:13–16. And she was diagnosed with PTSD and eventually hospitalized. See Kennedy Aff. ¶

¶ 43–44. These conditions left Kennedy unable to work. Id.

       As for Bruce’s side of the story, he does not deny that the sexual acts Kennedy describes

occurred. See Bruce Dep. at 12:19–21. Rather, he claims that the interactions were all

consensual. Id. at 28:18–19, 31:1–5. He also claims he did not tell anyone at Berkel about his

sexual relationship with Kennedy until after the police became involved in the investigation (and

after employees had already taunted Kennedy at her new job). Id. at 52:10–19, 104.

       In June of 2017, Kennedy brought suit against Bruce and Berkel, alleging twenty-four

statutory and common law tort claims. See Compl., Dkt. 1. Kennedy’s statutory claims were

based on Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the District of

Columbia Human Rights Act, D.C. Code § 2-1401.01 et seq. Kennedy sued both Berkel and




                                                     4
Bruce under the D.C. Human Rights Act but only Berkel under Title VII. In addition, Kennedy

brought negligence claims against Berkel and several intentional tort claims against Bruce.

       In August of 2017, the defendants filed a motion to dismiss, Dkt. 13. The Court

ultimately dismissed six of Kennedy’s twenty-four claims. See Mem. Op. on MTD, Dkt. 21.

Now, at the summary judgment stage, eighteen of Kennedy’s claims remain. The defendants

move for summary judgment on fourteen of those eighteen claims: Kennedy’s eight statutory

claims, Kennedy’s three negligence claims against Berkel, and Kennedy’s three privacy tort

claims against Bruce.

II.    LEGAL STANDARD

       Under Rule 56, summary judgment is appropriate if the moving party “shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby Inc., 477 U.S. 242, 247–48

(1986). A “material” fact is one that could affect the outcome of the lawsuit. See id. at 248;

Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). A dispute is “genuine” if a reasonable

jury could determine that the evidence warrants a verdict for the nonmoving party. See

Anderson, 477 U.S. at 248; Holcomb, 433 F.3d at 895. In reviewing the record, the court “must

draw all reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., 530 U.S. 133,

150 (2000).

       It is well established, however, that “a plaintiff opposing summary judgment” must

“substantiate [her allegations] with evidence” that “a reasonable jury could credit in support of

each essential element of her claims.” Grimes v. District of Columbia, 794 F.3d 83, 94 (D.C.

Cir. 2015). The moving party is entitled to summary judgment if the nonmoving party “fails to




                                                 5
make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

III.   ANALYSIS

       Kennedy maintains eighteen claims against Bruce and Berkel, including statutory and

common law tort claims. The defendants move for summary judgment on fourteen of Kennedy’s

eighteen claims.

       A.      Title VII

       Kennedy brings four claims against Berkel under Title VII: retaliation (count I); hostile

work environment based on sexual harassment (count III); hostile work environment based on

religious discrimination (count IV); and discriminatory termination based on sex (count V). All

survive summary judgment.

       Title VII of the Civil Rights Act of 1964 forbids employers from discriminating on the

basis of an employee’s race, color, religion, sex, or national origin. See 42 U.S.C. § 2000e–2(a).

For a Title VII hostile work environment claim, an employee must point to conduct so “severe or

pervasive” as to create an “objectively hostile or abusive work environment.” Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993). Title VII also forbids employers from retaliating against an

employee because she “has opposed a practice that Title VII forbids or has made a charge,

testified, assisted, or participated in a Title VII investigation, proceeding, or hearing.” Gaujacq

v. EDF, Inc., 601 F.3d 565, 577 (D.C. Cir. 2010) (internal quotation marks omitted).

       As an initial matter, Berkel is vicariously liable for Bruce’s actions as Kennedy’s

supervisor. When an employee is “harassed by [a] supervisor,” “supervisors are treated as the

employer’s proxy.” Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 577 (D.C. Cir. 2013) (per



                                                 6
curiam). Accordingly, save for any affirmative defense, the employer is “vicariously liable for a

supervisor’s actions.” Id.

       Berkel seeks to avoid the presumption of vicarious liability by citing the affirmative

defense established in Faragher v. City of Boca Raton, 524 U.S. 775, 808 (1998). The defense

insulates an employer from the presumption of vicarious liability when the employer shows “(i)

that it exercised reasonable care to prevent and promptly correct the hostile behavior, and (ii)

that the employee unreasonably failed to take advantage of the employer’s preventive or

corrective opportunities.” Ayissi-Etoh, 712 F.3d at 577–78. However, the Faragher defense

cannot preclude liability here. “No affirmative defense is available [] when the supervisor’s

harassment culminates in a tangible employment action, such as discharge, demotion, or

undesirable reassignment.” Faragher, 524 U.S. at 808. Here, as discussed infra, Kennedy has

raised a genuine dispute of fact as to whether she suffered a tangible employment action when

she was asked to leave the Berkel worksite, not called back, and given a final, hand-written

paycheck. See Kennedy Dep. at 80:1–5; 103:11. Thus, the Faragher defense does not apply,

and Berkel is presumed vicariously liable for Bruce’s actions at this stage. 524 U.S. at 808.

       Title VII claims “trigger the familiar burden-shifting framework of McDonnell Douglas.”

Gaujacq, 601 F.3d at 577 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)

(internal citation omitted)). In applying this framework, “the District Court need only resolve

one central question when considering a motion for summary judgment: Has the employee

produced sufficient evidence for a reasonable jury to find that the employer’s asserted

nondiscriminatory reason [for an adverse employment action] was not the actual reason and that

the employer intentionally discriminated against the employee on the basis of race, color,

religion, sex, or national origin?” Id. at 576 (internal quotation marks omitted).




                                                 7
       With respect to her Title VII claims, Kennedy has produced such evidence. As to hostile

work environment based on sex, Kennedy testified that Bruce repeatedly harassed, sexually

assaulted, and raped her in the workplace. See, e.g., Kennedy Dep. at 58, 70, 81. As to hostile

work environment based on religion, Kennedy claims that Bruce harassed her about her religious

beliefs by accusing her of trying to be a “minister.” See Kennedy Aff. at ¶ 26. Further, Bruce

ignored Kennedy’s multiple protestations that he was violating her religious beliefs and making

her feel guilty with his advances. Id. at 25; Kennedy Dep. at 62:13–22. Bruce knew Kennedy’s

religion forbade any sexual contact outside of marriage, yet he repeatedly hugged Kennedy

without her consent, rubbed his erect penis against her buttocks, and forced her to perform oral

sex. See id. at 62:13–22, 70. A reasonable jury could find that these acts taken together were

“severe or pervasive” enough to create a hostile work environment. Forklift Sys., 510 U.S. at 21.

       As to retaliation and discriminatory termination, a material factual dispute remains as to

whether Berkel terminated Kennedy. Compare Bruce Dep. at 59:8–14, with Kennedy Dep. at

103:11. Berkel and Bruce claim that Kennedy was merely “laid off” temporarily. Bruce Dep. at

59:8–14. On the other hand, Kennedy claims she was terminated, and points to the fact that she

received a final, hand-written paycheck as proof. See Kennedy Dep. at 80, 103:11. The parties

also dispute the reason Kennedy was asked to leave the worksite. Berkel and Bruce claim that

she was laid off pursuant to a nondiscriminatory policy to lay off all flaggers. See Bruce Dep. at

49:10–18. But Kennedy points to enough evidence “for a reasonable jury to find that the

employer’s asserted nondiscriminatory reason was not the actual reason” she was asked to leave.

Gaujacq, 601 F.3d at 576 (internal quotation marks omitted). Namely, she testified that Bruce

told her she was not being sent to another worksite because a superintendent felt she was “too

soft.” Kennedy Dep. at 80:1–5. Bruce also stated that he did not like to hire women. Id. at




                                                8
80:6–8. Further, a reasonable jury could conclude from the totality of Bruce’s actions and

comments that he was motivated in part by Kennedy’s opposition to his ongoing sexual

harassment and abuse.

       Berkel contends that Bruce had no authority to hire or fire employees. See Def.’s

Statement of Material Facts ¶ 3. But a reasonable jury could infer from the evidence that Bruce,

as the acting superintendent on the site and Kennedy’s direct supervisor for the entirety of her

employment, exercised discretion over whether to dismiss Kennedy. See Vance v. Ball State

Univ., 570 U.S. 421, 431 (2013) (holding that an employer is vicariously liable for a supervisor’s

harassment “when the employer has empowered that employee to take tangible employment

actions against the victim, i.e., to effect a significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” (internal quotation marks omitted)). Kennedy

has pointed to evidence in the record from which a reasonable jury could infer that Bruce

possessed such authority. For example, Bruce was the one who told Kennedy she was dismissed

immediately after he saw her talking to other male workers. See Kennedy Dep. at 79–80. He

also handed her the final, hand-written paycheck. Id. Indeed, Bruce himself implies that he had

significant leeway to decide whom to hire and fire at Berkel. See Bruce Dep. at 10:15–17

(“Well, not like I could just do what I wanted to do. I had to get permission to hire and fire.”) In

sum, Kennedy’s Title VII claims rest in large part on questions of credibility and the weight of

the evidence. Such questions preclude summary judgment. See Anderson, 477 U.S. at 249.

       B.      D.C. Human Rights Act

       Kennedy brings four claims under the DCHRA against both Berkel and Bruce:

retaliation (count VII); hostile work environment based on sexual harassment (count IX); hostile




                                                  9
work environment based on religious discrimination (count X); and discriminatory termination

based on sex (count XI). All survive summary judgment.

       The D.C. Court of Appeals generally interprets the D.C. Human Rights Act as operating

in parallel to Title VII. See, e.g., Estenos v. PAHO/WHO Fed. Credit Union, 952 A.2d 878, 886

(D.C. 2008) (observing that the D.C. Court of Appeals “follow[s] cases construing Title VII in

interpreting and applying the provisions of the [D.C. Human Rights Act] . . . to the extent that

the acts use similar words and reflect a similar purpose”). And both “Title VII and DCHRA

discrimination claims are assessed pursuant to the three-step framework set forth in McDonnell

Douglas Corp. v. Green.” Gaujacq, 601 F.3d at 576 (citing 411 U.S. 792 (1973)). Thus, the

Title VII analysis above applies to the DCHRA claims as well.

       Much like the Title VII claims, several genuine disputes of material fact make summary

judgment improper on Kennedy’s DCHRA claims. First, whether Bruce repeatedly harassed,

sexually assaulted, and raped Kennedy in the workplace. See, e.g., Kennedy Dep. at 58, 70, 81.

Second, whether Bruce harassed Kennedy about her professed religious beliefs. See Kennedy

Aff. at ¶ 26. Third, whether Kennedy was fired from Berkel or merely “laid off.” Compare

Bruce Dep. at 59:8–14, with Kennedy Dep. at 103:11. Fourth, whether Kennedy was asked to

leave the worksite because of a general policy to lay off all flaggers, or because a superintendent

felt she was “too soft.” Compare Bruce Dep. at 49:10–18, with Kennedy Dep. at 80:1–5.

Weighing the competing evidence on each side of these disputes will be the province of the jury.

See Anderson, 477 U.S. at 249.

       C.      Negligence

       Kennedy brings three negligence claims against Berkel: negligent supervision, retention,

and training (count XIV); negligence (count XV); and negligent infliction of emotional distress




                                                10
(count XXIII). None survive summary judgment. For each of these claims, Kennedy fails to

raise a genuine dispute of material fact as to whether Berkel had actual or constructive notice of

Bruce’s actions toward Kennedy. Put differently, Kennedy has not pointed to sufficient evidence

in the record for a reasonable jury to conclude that Bruce’s actions were foreseeable. For this

reason, Berkel is entitled to judgment as a matter of law on Kennedy’s negligence claims.

       In contrast to the statutory claims discussed above, these negligence claims depend not on

Berkel’s vicarious liability through Bruce but Berkel’s direct liability because of its own actions

and omissions. “There are circumstances under which an employer can be held liable for

intentional acts committed by an employee who causes harm, although acting outside the scope

of his or her employment. That liability is predicated upon the employer’s direct negligence,

rather than under a theory of vicarious liability based on the employee’s negligence.” Phelan v.

City of Mount Rainier, 805 A.2d 930, 937 (D.C. 2002).

       The elements for Kennedy’s negligence claims are as follows. For a negligent

supervision, training, and retention claim, a plaintiff must show that: “the employer knew or

should have known its employee behaved in a dangerous or otherwise incompetent manner, and

that the employer, armed with that actual or constructive knowledge, failed to adequately

supervise the employee.” Godfrey v. Iverson, 559 F.3d 569, 571 (D.C. Cir. 2009) (quoting

Brown v. Argenbright Sec., Inc., 782 A.2d 752, 760 (D.C. 2001)). “Furthermore, a plaintiff must

show that the employer’s negligence was a substantial factor in causing the plaintiff’s injury.”

Dormu v. District of Columbia, 795 F. Supp. 2d 7, 31 (D.D.C. 2011) (citing Tarpeh-Doe v.

United States, 28 F.3d 120, 124 (D.C. Cir. 1994)).

       For a negligence claim, a plaintiff “has the burden of establishing the applicable standard

of care, a deviation from that standard by the defendant, and a causal relationship between the




                                                11
deviation and the plaintiff’s injury.” Young v. District of Columbia, 752 A.2d 138, 145 (D.C.

2000) (internal quotation marks omitted). “It is axiomatic that under a negligence regime, one

has a duty to guard against only foreseeable risks.” Novak v. Capital Mgmt. & Dev. Corp., 452

F.3d 902, 911–12 (D.C. Cir. 2006) (internal quotation marks omitted, emphasis added). “The

foreseeability required when the harm is caused by the criminal act of a third party, however, is

more exacting. Because of the extraordinary nature of criminal conduct, liability depends on a

heightened showing of foreseeability in the context of an intervening criminal act.” Id. at 912

(internal quotation marks omitted).

        For a negligent infliction of emotional distress claim, a plaintiff has two options. She can

show that: “(1) the plaintiff was in a zone of physical danger, which was (2) created by the

defendant’s negligence, (3) the plaintiff feared for her own safety, and (4) the emotional distress

so caused was serious and verifiable.” See Cornish v. District of Columbia, 67 F. Supp. 3d 345,

363 (D.D.C. 2014). Or, a plaintiff can proceed under the “special relationship” test established

in Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 810–11 (D.C. 2011) (en banc). Under

that theory, a plaintiff must show that “(1) the defendant has a relationship with the plaintiff, or

has undertaken an obligation to the plaintiff, of a nature that necessarily implicates the plaintiff’s

emotional well-being, (2) there is an especially likely risk that the defendant’s negligence would

cause serious emotional distress to the plaintiff, and (3) negligent actions or omissions of the

defendant in breach of that obligation have, in fact, caused serious emotional distress to the

plaintiff.” Id.

        Overall, Kennedy has failed to raise a genuine dispute of fact as to whether Bruce’s

actions were foreseeable by Berkel. This requires summary judgment on each of the three

negligence claims. See Novak, 452 F.3d at 911–12 (“It is axiomatic that under a negligence




                                                  12
regime, one has a duty to guard against only foreseeable risks.” (internal quotation marks

omitted)).

       The parties do not meaningfully dispute that Berkel had no “actual . . . knowledge” that

Bruce “behaved in a dangerous . . . manner.” Godfrey, 559 F.3d at 571. Indeed, Kennedy admits

that she did not inform anyone at Berkel about Bruce’s actions at any point during her

employment or afterwards. See Kennedy Dep. at 65:8–16. Bruce also testified that he told no

one in the relevant time period. See Bruce Dep. at 51:17–20. And Kennedy points to no other

means by which Berkel might have acquired actual knowledge.

       As to constructive knowledge, Kennedy concedes that Berkel had no evidence “which

would show that [Bruce] had any history of or proclivity for sexual harassment or sexual

violence.” See Pl.’s Opp’n at 5–6, Dkt., 52. Rather, she says that “Berkel . . . should have

known[] that they had improperly trained and supervised Mr. Bruce.” Id. at 9–10. She focuses

on Berkel’s employee onboarding procedures, which she argues were so “inadequate” “that it

was reasonable to foresee that . . . Mr. Bruce [would] sexually harass, sexually assault, rape, and

discriminate against the Plaintiff.” Id. at 10. She notes, for example, that Berkel provided

orientation training on several topics but did not provide separate training on sexual harassment

during employee orientation. Id. at 9. She also notes that Berkel instructed employees to report

sexual harassment issues to the company’s AA/EEO officer, who was located in another state.

Id.

       Taken together, these facts do not create a genuine dispute as to whether Berkel knew or

should have known that Bruce behaved in a dangerous manner. True, Bruce now claims that he

did not realize at the time that his interactions with Kennedy were wrong (despite receiving and

reviewing the sexual harassment policy). See Bruce Dep., 13:2–12, 14:10–15. But his




                                                13
subjective recollection, even if credited by a jury, does not go to what Berkel would have or

should have known at the time. On that front, Kennedy has not pointed to evidence in the record

showing that Berkel knew or had any reason to know that Bruce was sexually abusing her. To

the contrary, Berkel would have expected to be informed of any ongoing sexual harassment

issues in the workplace, pursuant to the sexual harassment policy provided to all employees. See

Berkel Employment Manual at 11, Dkt. 48-6. Berkel provided employees with its sexual

harassment policy as a matter of course. See Interrogatories at 10 (Response to Interrogatory

10), Dkt. 48-4. Employees were required to read the policy and sign a form acknowledging that

they had done so. Id. That policy encouraged employees to report all sexual harassment

promptly, to a supervisor or to a designated employee specifically charged with handling

workplace harassment issues. See Berkel Employment Manual at 11. And Bruce admitted that

he received and reviewed that policy. See Bruce Dep., 13:2–12.

       Kennedy provides one further, alternative argument on causation for her negligent

infliction of emotional distress claim. She argues that Berkel owed her a “special relationship.”

See Hedgepeth, 22 A.3d at 799–800, 810–11. To succeed on this theory, Kennedy would have to

show that Berkel “assumed a duty to avoid inflicting emotional distress” because “the underlying

relationship or undertaking” between them was “such that it [wa]s not only foreseeable, but

especially likely, that the defendant’s negligence [would] cause serious emotional distress to the

plaintiff.” Id. at 799–800 (emphasis added). She would also have to show that the relationship

was one that by its nature “implicated [her] emotional well-being.” Id. at 812. Examples of such

relationships include “psychiatrist/therapist and patient,” id. at 813, a funeral home’s handling of

a corpse, id., and “persons who are appointed to act as guardians and counsel for those who are

especially vulnerable: children, the elderly, and the disabled.” Id. at 814.




                                                 14
          Putting aside whether Kennedy improperly raised this argument for the first time in her

opposition to summary judgment, see Bruce Reply at 11, Dkt. 54, the argument fails as a matter

of law. As discussed above, Kennedy has not met the usual standard of foreseeability, let alone

the “especially likely” heightened showing. Hedgepeth, 22 A.3d at 799–80. In the end,

Kennedy’s relationship with Berkel was one of an employee and an employer. And “[m]erely

alleging an employer-employee relationship foreclose[es] any special relationship liability.”

Robinson v. Howard Univ., Inc., 335 F. Supp. 3d 13, 31 (D.D.C. 2018) (internal quotation marks

omitted).

          In sum, summary judgment is proper as to Kennedy’s three negligence claims against

Berkel.

          D.     Privacy Torts

          Kennedy brings three privacy tort claims against Bruce: intrusion upon seclusion (count

XX); defamation (count XXIV); and public disclosure of private facts (count XXI).

                 1.      Intrusion upon seclusion

          “The tort of intrusion upon seclusion has three elements: (1) an invasion or interference

by physical intrusion, by use of a defendant’s sense of sight or hearing, or by use of some other

form of investigation or examination, . . . (2) into a place where the plaintiff has secluded

himself, or into his private or secret concerns, . . . (3) that would be highly offensive to an

ordinary, reasonable person.” Wolf v. Regardie, 553 A.2d 1213, 1217 (D.C. 1989) (internal

citations omitted).

          “The types of invasion intrinsic in the tort of intrusion upon seclusion are . . . harassment,

. . . peeping through windows or into other locations in which a plaintiff has chosen to seclude

himself, . . . opening personal mail, . . . eavesdropping on private conversations, . . . entering a




                                                    15
plaintiff’s home without permission or searching his or her belongings, . . . examining a

plaintiff’s private bank account, . . . or other invasions of that nature.” Id. at 1217–18 (internal

citations omitted).

       In this case, Kennedy bases her intrusion upon seclusion claim on a phone call she

received from Bruce after work hours. She left work because Bruce had exposed himself to her

in the trailer. See Kennedy Dep. At 59:1–8. Bruce later called Kennedy and asked if she ran

because “it was rusty.” Id. Kennedy had given Bruce her phone number for work-related

contact. See Kennedy Aff. ¶ 34.

       Kennedy’s claim cannot succeed as a matter of law, even if the jury credits her account,

because she cannot satisfy the first element of the test: “an invasion or interference by physical

intrusion, by use of a defendant’s sense of sight or hearing, or by use of some other form of

investigation or examination.” Wolf, 553 A.2d at 1217. Because she has not pointed to “an

invasion or interference by physical intrusion,” id., the facts would have to support a showing of

“some other form of investigation or examination.” Id. Kennedy has presented no case law

indicating that a single phone call can constitute the type of “investigation or examination”

covered by this tort. See Kennedy Op. at 12–13. Further, she has pointed to no evidence that

Bruce conducted an “investigation or examination” to retrieve her phone number. Wolf, 553

A.2d at 1217. Kennedy gave Bruce her phone number for work-related calls. See Kennedy Aff.

¶ 34; Pl.’s Opp’n at 12. Thus, Bruce did not conduct an “investigation or examination” that

invaded Kennedy’s privacy in order to retrieve Kennedy’s phone number. Nor is the single

phone call itself, though highly inappropriate, an “investigation or examination.” Wolf, 553 A.2d

at 1217. Cf. Alexander v. F.B.I., 971 F. Supp. 603, 610 (D.D.C. 1997) (finding the “collection

and examination of FBI files” to be an examination for purposes of intrusion upon seclusion).




                                                  16
Because Kennedy has raised no genuine dispute of material fact on this essential element of an

intrusion upon seclusion claim, summary judgment is proper.

               2.      Defamation

       To succeed on a claim of defamation, a plaintiff must show: (1) that she was the subject

of a false and defamatory statement; (2) that the statement was published to a third party; (3) that

publishing the statement was at least negligent; and (4) that the plaintiff suffered either actual or

legal harm. See Farah v. Esquire Mag., 736 F.3d 528, 533–34 (D.C. Cir. 2013).

       Kennedy has raised genuine disputes of material fact as to each element. Kennedy

believes that Bruce shared the false and defamatory statement that they had a consensual sexual

relationship with at least one other Berkel employee. See Kennedy Dep. at 123–27. She

believes this because once she arrived at her new job, male employees taunted her with sexual

innuendo, implying that she was a “super freak.” See id.

       Although Kennedy has not shown with certainty that Bruce published the false and

defamatory information, see Bruce Reply at 5, certainty is not required at the summary judgment

stage. Rather, “at the summary judgment stage the judge’s function is not [] to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Anderson, 477 U.S. at 249.

       Kennedy has pointed to enough circumstantial evidence that a reasonable jury could infer

that Bruce was the source of the information. For example, she noted that she had never

experienced similar taunts in her entire career in construction. See Kennedy Dep. at 123–27.

And she only experienced them for the first time, just after she left Berkel. Id. Further, one of

the employees at the new site was a former Berkel employee and was friendly with Bruce. Id.

And Kennedy said that she never talked with anyone else at Berkel about what went on between




                                                 17
Bruce and her, so Bruce was the only logical source of the information. See id. at 65:6–16.

Kennedy has also raised a genuine dispute as to whether the statement was false, since she

testified in great detail about how the sexual acts were not consensual. See, e.g., id. at 62, 70,

72–73, 108. Finally, Kennedy has raised a genuine dispute as to whether she suffered actual

harm from Bruce’s disclosure, given her extensive psychological suffering after the taunting.

See id. at 83:13–16. Thus, her defamation claim survives.

               3.      Public disclosure of private facts

       To prevail on a claim of public disclosure of private facts, a plaintiff must prove “(1)

publicity, (2) absent any waiver or privilege, (3) given to private facts (4) in which the public has

no legitimate concern and (5) which would be highly offensive to a reasonable person of

ordinary sensibilities.” Kumar v. George Washington Univ., 174 F. Supp. 3d 172, 190 (D.D.C.

2016) (quoting Wolf, 553 A.2d at 1220).

       Kennedy’s public disclosure of private facts claim rises and falls on the same factual

dispute as the defamation claim. That is, whether Bruce published that he and Kennedy engaged

in sexual acts. Here too, Kennedy provides sufficient circumstantial evidence for a jury to infer

that Bruce told the Berkel employee who later worked at a different site with Kennedy that he

and Kennedy had had sex. See supra III.D.2.

       Of note, the public disclosure of private facts claim differs from the defamation claim in

that it does not require a showing that the published statement was false. Compare Kumar, 174

F. Supp. at 190, with Farah, 736 F.3d at 533–34. Thus, a jury need only find that Bruce

published the true fact of their sexual intercourse—not the allegedly false statement that the

interactions were consensual—for Kennedy to prevail on this claim. Given the genuine dispute




                                                 18
of material fact as to whether Bruce communicated that fact to others, Kennedy’s public

disclosure of private facts claim survives summary judgment.

                                        CONCLUSION

       For the foregoing reasons, the defendants’ Motion for Partial Summary Judgment is

granted in part and denied in part. A separate order consistent with this decision accompanies

this memorandum opinion.




                                                            ________________________
                                                            DABNEY L. FRIEDRICH
                                                            United States District Judge
August 20, 2020




                                               19